 Case 18-32270-KLP                      Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56                         Desc Imaged
                                             Certificate of Notice Page 1 of 6
Information to identify the case:
Debtor 1              Sara Delynn Lee                                              Social Security number or ITIN   xxx−xx−7549
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 18−32270−KLP



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Sara Delynn Lee
           fka Sara Antes, fka Sara Antes−Lee

                                                                          For the court:              William C. Redden
           March 11, 2020                                                                             Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 18-32270-KLP           Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56               Desc Imaged
                                  Certificate of Notice Page 2 of 6




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
     Case 18-32270-KLP          Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56                 Desc Imaged
                                     Certificate of Notice Page 3 of 6
                                       United States Bankruptcy Court
                                       Eastern District of Virginia
In re:                                                                                  Case No. 18-32270-KLP
Sara Delynn Lee                                                                         Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0422-7           User: ramirez-l              Page 1 of 4                   Date Rcvd: Mar 11, 2020
                               Form ID: 318                 Total Noticed: 160


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
db             +Sara Delynn Lee,    1900 Knotty Way Ln,     Glen Allen, VA 23060-2250
14353321      #+Allied Interstate,     7525 West Campus Road,     New Albany, OH 43054-1121
15153160       +American Family Fitness,     10101 Brook Road,     Glen Allen, VA 23059-4225
14353325       +BCC Financial Management Services,      3230 W Commerical Blvd Suite 190,
                 Fort Lauderdale, FL 33309-3400
14353326       +Blue & Gray Emerg Phys LLC,     PO BOX 37877,     Philadelphia, PA 19101-0177
14353327       +Bon Secours Richmond Hlth,     PO BOX 843356,     Boston, MA 02284-3356
14353328       +C S B,    PO BOX 316,    Niles, MI 49120-0316
14353330      ++CAINE & WEINER COMPANY,     12005 FORD ROAD 300,     DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,        PO BOX 5010,    Woodland Hills, CA 91365)
14353332       +CBCS,    PO BOX 2589,    Columbus, OH 43216-2589
14353333       +CCI Contract Callers Inc,     PO BOX 212489,     Augusta, GA 30917-2489
14419644      ++COLUMBIA GAS,    290 W NATIONWIDE BLVD 5TH FL,      BANKRUPTCY DEPARTMENT,    COLUMBUS OH 43215-4157
               (address filed with court: Columbia Gas of Virginia,        PO BOX 117,    Columbus, OH 43216)
14353331        CashNet,    PO BOX 643990,    Cincinnati, OH 46264-0000
14353335       +City of Fredericksburg,     PO BOX 967,    Fredericksburg, VA 22404-0967
14353337        Clinical Pathology Associates,      PO BOX 10059,    Florence, SC 29502-0000
14353344        County Waste Fredericksburg,     7825 Parham Landing Road,      West Point, VA 23181-0000
14353342       +County of Henrico - 14,     PO BOX 3369,    Henrico, VA 23228-9769
15153158        County of Henrico Public Utilities,      PO Box 90775,    Henrico, VA 23273-0775
14353343       +County of Stafford Dept of Utilities,      PO BOX 339,    Stafford, VA 22555-0339
14353346       +Credit Acceptance,     Po Box 513,    Southfield, MI 48037-0513
14353345       +Credit Acceptance,     25505 West 12 Mile Rd,     Suite 3000,    Southfield, MI 48034-8331
14353350       +Diagnostic Services LLC,     PO BOX 1108,    Ann Arbor, MI 48106-1108
14353351        Dominion Power,    PO BOX 26543,     Richmond, VA 23290-0001
14353352       +E-ZPASS,    7631 Derry Street,     Harrisburg, PA 17111-5232
14353353       +E-ZPASS Virginia,     PO BOX 1234,    Clifton Forge, VA 24422-0724
14353355       +EOS CCA,    PO BOX 981002,    Boston, MA 02298-1002
14353354       +Endodontic Partners,     5318-B Patterson Ave,     Richmond, VA 23226-2044
14353363      ++FOCUSED RECOVERY SOLUTIONS,     9701 METROPOLITAN COURT,      STE B,   RICHMOND VA 23236-3690
               (address filed with court: Focused Recovery Solutions Inc,         9701 Metropolitan Court Suite B,
                 Richmond, VA 23236)
14353356       +Fed Loan Sevicing,     Po Box 69184,    Harrisburg, PA 17106-9184
14353357       +Fed Loan Sevicing,     Po Box 60610,    Harrisburg, PA 17106-0610
14353360       +First National Credit Card/Legacy,      500 E 60th St N,    Sioux Falls, SD 57104-0478
14353359       +First National Credit Card/Legacy,      First National Credit Card,     Po Box 5097,
                 Sioux Falls, SD 57117-5097
14353364       +Focused Recovery Solutions Inc,      PO BOX 63355,    Charlotte, NC 28263-3355
14353365       +Franciscan Alliance,     28044 Network Place,     Chicago, IL 60673-1280
14353366       +Fred Pedo Dentistry,     927 Maple Grove Drive,     Fredericksburg, VA 22407-6936
14353368        Fst Premier,    601 S Minneapolis Ave,     Sioux Falls, SD 57104-0000
14353370       +GAIC,    PO BOX 305076,    Nashville, TN 37230-5076
14353372       +Geico,    One Geico Plaza,    Bethesda, MD 20811-0002
14353373       +Generations of Woman OBGYN PC,      PO BOX 11768,    Richmond, VA 23230-0168
14353374       +Good Health Express,     PO BOX 742892,    Atlanta, GA 30374-2892
14353376       +Home Decor Liquidators # 24,     500 Southpark Blvd,     Colonial Heights, VA 23834-3609
15153159       +Illinois Tollway,     PO Box 5544,    Chicago, IL 60680-5491
14353377        Investors USA III LLC,     dba The Links At Virgina Center,      #466740,   Richmond, VA 23230-0000
14353378       +Investors USA III LLC / The Links at Vir,      Zwerdling,Oppleman & Adams,     5020 Monunment Ave,
                 Richmond, VA 23230-3635
14353379       +Jay B Spitzer,    3312 Parham Road,     Richmond, VA 23294-4118
14353381       +John & Alexandra McLaughlin,     PO BOX 7014,     C/o Joseph AC Synan,
                 Fredericksburg, VA 22404-7014
14353383       +Kids Station,    1100 Sam Perry Blvd,     Fredericksburg, VA 22401-4454
14353384       +Lab Corp,    PO BOX 2240,    Burlington, NC 27216-2240
14353385       +Lakeland Health Care,     Dept # 771508,    PO BOX 77000,     Detroit, MI 48277-2000
14353386       +Libery Mutual,    PO BOX 970,    Mishawaka, IN 46546-0970
14353387       +Linebarger Goggan Blair & Sampson,      PO BOX 90128,    Harrisburg, PA 17109-0128
14353388       +Malibu Pilates,    95 Old Shoals Rd,     dept C,    Arden, NC 28704-9401
14353389        Manning, Price & Stern,     PO Box 864371,    Orlando, FL 32886-4371
15153154        Marjorie Elaine Ramsey,     1381 Mayfield Road,     Aylett, VA 23009
14353390       +Mary Washington Healthcare,     2300 Fall Hill Ave suite 101,      Fredericksburg, VA 22401-3342
14353392       +Mid America Bk/total C,     5109 S Broadband Ln,     Sioux Falls, SD 57108-2208
14353393        Mira Med Revenue Group,     Group 991,    Oak Creek Drive,     Lombard, IL 60148
14353395       +Myron Corp,    PO BOX 802616,    Chicago, IL 60680-2551
14353396       +N C C,    PO BOX 9156,    Alexandria, VA 22304-0156
14353398       +NCA,   PO BOX 3023,     Hutchinson, KS 67504-3023
14353403       +NJ E-ZPass,    PO BOX 52005,    Newark, NJ 07101-8205
14353404       +North Shore Agency,     9525 Sweet Valley Drive Building A,      Valley View, OH 44125-4237
14353405       +Northern Virginia Electric,     PO BOX 4466,     Woodbrige, VA 22194-4466
14353406       +Nutri Bullet,    PO BOX 4575,    Pacoima, CA 91333-4575
14353407       +Orlando Orange County Expressway,      PO BOX 585070,    Orlando, FL 32858-5070
14353415       +PNC Bank,    2730 Liberty Ave,     Pittsburgh, PA 15222-4747
14353408       +Palm Beach Tan,    633 E State Hwy 121 South,      suite # 500,    Coppell, TX 75019-7975
     Case 18-32270-KLP         Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56                 Desc Imaged
                                    Certificate of Notice Page 4 of 6


District/off: 0422-7           User: ramirez-l              Page 2 of 4                   Date Rcvd: Mar 11, 2020
                               Form ID: 318                 Total Noticed: 160


14353411       +Pennsylvania Turnpike Commission,     PO BOX 67676,     Harrisburg, PA 17106-7676
14353410       +Pennsylvania Turnpike Commission,     8000 C Derry Street,     Harrisburg, PA 17111-5200
14353412       +Phy Crossridge Ped/IM Dept of MRMC,      7229 Forest Ave Suite 110,    Richmond, VA 23226-3765
14353413       +Planet Fitness,    4067 South Franklin Street,     Michigan City, IN 46360-7328
14353414       +Plate Pass,    25274 Network Place,     Chicago, IL 60673-1252
14353419       +Primecare Family Care PC,     PO BOX 845,    Fredericksburg, VA 22404-0845
14353421       +Progressive,    PO BOX 31260,    Tampa, FL 33631-3260
15153162       +Progressive Direct Auto,     PO Box 31260,    Tampa, FL 33631-3260
14353422       +QVC,   100 QVC Blvd,     Rocky Mount, NC 27815-9049
14353423       +R M S The Receivable Management Services,      77 Harland Street Suite 401,
                 East Hartford, CT 06108-3253
14353432       +ROI,   PO BOX 549,    Timonium, MI 21094-0549
14353424       +Radiology Assoc of Richmond,     PO BOX 85005,    Richmond, VA 23285-5005
14353425       +Receivable Management,     240 Emery St,    Bethlehem, PA 18015-1980
14353429       +Richmond Emergency Physicians,     PO BOX 808,    Grand Rapids, MI 49518-0808
14353430       +Richmond Urgent Care,     1770 N Parham Road Suite 100,     Richmond, VA 23229-4658
14353431       +River Run Dental,    7820 Shrader Road,     Richmond, VA 23294-4222
14353435       +Spotloan,    PO BOX 720,    Belcourt, ND 58316-0720
14353439       +St. Mary’s Hospital,     PO BOX 409553,    Atlanta, GA 30384-9553
14353440       +State Of Maryland CCU,     300 W Preston St Ste 500,     Baltimore, MD 21201-2308
14585669       +State of Maryland Central Collection Unit,      300 W. Preston Street,    Baltimore, MD 21201-2308
14353442       +Thalhimer,    11100 West Broad Street,     Glen Allen, VA 23060-5813
14353445       +Title Max,    6907 Staples Mill Rd,     Henrico, VA 23228-4931
14353446       +Title Max of Virginia,     7807 West Broad Street,     Richmond, VA 23294-6304
14353447       +Trident Asset Management,     Attn: Bankruptcy,    Po Box 888424,    Atlanta, GA 30356-0424
14582507        U.S. Department of Education,     C/O FedLoan Servicing,     P.O. Box 69184,
                 Harrisburg PA 17106-9184
14353449       +United Consumer Inc,     PO BOX 4466,    Woodbridge, VA 22194-4466
14353450       +VA Emergencey / Occupational Phys PC,      PO BOX 247,    Midlothian, VA 23113-0247
14353451       +Valentine & Kebartas, Inc,     PO BOX 325,    Lawrence, MA 01842-0625
14353455       +Westgate Resorts,    2801 Old Winter Garden Road,      Ocoee, FL 34761-2965
14353456       +William F Enos MD PLLC,     9834 Business Way,    Manassas, VA 20110-4151

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              E-mail/Text: brobinson@iq7technology.com Mar 12 2020 04:00:02         Bruce E. Robinson,
                 P.O. Box 538,   South Hill, VA 23970-0538
cr             +EDI: AISACG.COM Mar 12 2020 07:48:00       Capital One Auto Finance, a division of Capital On,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
14353318       +EDI: ACECASHXPRESS.COM Mar 12 2020 07:48:00       ACE Cash Express,
                 1231 Greenway Drive Suite 600,    Irving, TX 75038-2511
14353322       +E-mail/Text: amsbankruptcy@amscollections.com Mar 12 2020 03:59:05         AMS,    190 Sylvan Ave,
                 Englewood Cliffs, NJ 07632-2533
14353324       +EDI: ATTWIREBK.COM Mar 12 2020 07:48:00       AT&T,    PO BOX 5014,    Carol Stream, IL 60197-5014
14353320       +EDI: AFNIRECOVERY.COM Mar 12 2020 07:48:00       Afni,    Po Box 3097,
                 Bloomington, IL 61702-3097
14353319       +EDI: AFNIRECOVERY.COM Mar 12 2020 07:48:00       Afni,    Po Box 3427,
                 Bloomington, IL 61702-3427
14353323       +E-mail/Text: bankruptcydept@applefcu.org Mar 12 2020 03:59:58         Apple Federal Credit Union,
                 PO BOX 1200,   Fairfax, VA 22038-1200
15153163       +E-mail/Text: ering@cbhv.com Mar 12 2020 03:59:28        CBHV,   PO Box 831,
                 Newburgh, NY 12551-0831
14462752       +E-mail/Text: bankruptcy@henrico.us Mar 12 2020 03:59:46        COUNTY OF HENRICO, VIRGINIA,
                 ANDREW R. NEWBY, ASST. COUNTY ATTORNEY,     P. O. BOX 90775,    HENRICO, VIRGINIA 23273-0775
14353329        E-mail/Text: mlaclair@creditadjustmentboard.com Mar 12 2020 03:58:56         CAB,
                 8002 Discovery Drive Suite 311,    Richmond, VA 23229
15158737       +EDI: AISACG.COM Mar 12 2020 07:48:00       Capital One Auto Finance, a division of,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,      Oklahoma City, OK 73118-7901
14353334       +E-mail/Text: bkrpt01@maxprofitsys.com Mar 12 2020 03:59:31         Charlottesville Bureau,
                 3690 Dobleann Dr,   Charlottesville, VA 22911-9088
14353336       +E-mail/PDF: BANKRUPTCY.NOTICES@RICHMONDGOV.COM Mar 12 2020 04:06:44         City of Richmond,
                 Department of Utilities,    PO BOX 26060,    Richmond, VA 23274-0001
14369669       +E-mail/PDF: BANKRUPTCY.NOTICES@RICHMONDGOV.COM Mar 12 2020 04:06:22
                 City of Richmond - Dept. of Public Utilities,      730 E. Broad Street, 5th Floor,
                 Richmond, VA 23219-1861
14353339       +EDI: COMCASTCBLCENT Mar 12 2020 07:48:00       Comcast,    PO BOX 3001,
                 South Eastern, PA 19398-3001
14353340       +EDI: COMCASTCBLCENT Mar 12 2020 07:48:00       Comcast- Chicago,     444 N Michigan Ave,
                 Chicago, IL 60611-3903
14353341       +E-mail/Text: crbankruptcy@commrad.com Mar 12 2020 03:59:45         Commonwealth Radiology PC,
                 1508 Willow Lawn Drive Suite 117,    Richmond, VA 23230-3421
15153155        E-mail/Text: bankruptcy@dss.virginia.gov Mar 12 2020 03:59:23         Commonwealth of Virginia DSS,
                 1610 Forest Ave. Suite 200,    Henrico VA 23229-5009
14353347       +EDI: CMIGROUP.COM Mar 12 2020 07:48:00       Credit Management,     PO BOX 118288,
                 Carrollton, TX 75011-8288
14353348       +E-mail/PDF: creditonebknotifications@resurgent.com Mar 12 2020 04:06:43         Credit One Bank Na,
                 Po Box 98873,   Las Vegas, NV 89193-8873
14353349       +E-mail/PDF: creditonebknotifications@resurgent.com Mar 12 2020 04:06:21         Credit One Bank Na,
                 Po Box 98875,   Las Vegas, NV 89193-8875
14353358       +EDI: BLUESTEM Mar 12 2020 07:48:00      Fingerhut,     PO BOX 166,    Newark, NJ 07101-0166
     Case 18-32270-KLP          Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56                 Desc Imaged
                                     Certificate of Notice Page 5 of 6


District/off: 0422-7           User: ramirez-l              Page 3 of 4                   Date Rcvd: Mar 11, 2020
                               Form ID: 318                 Total Noticed: 160


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14353361       +EDI: AMINFOFP.COM Mar 12 2020 07:48:00       First Premier,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
14353362       +EDI: AMINFOFP.COM Mar 12 2020 07:48:00       First Premier Bank,     PO BOX 5529,
                 Siox Falls, SD 57117-5529
14353367       +E-mail/Text: rfriedman@friedmanlawva.com Mar 12 2020 04:00:13         Friedman Law Firm P C,
                 9401 Courthouse Rd Suite A,    Chesterfield, VA 23832-6685
14353369       +EDI: AMINFOFP.COM Mar 12 2020 07:48:00       Fst Premier,    601 S Minnesota Ave,
                 Sioux Falls, SD 57104-4824
14353371       +EDI: RMSC.COM Mar 12 2020 07:48:00      GECRB/JCPenny’s,     PO BOX 960090,
                 Orlando, FL 32896-0090
14353375       +E-mail/Text: collections@greentrustcash.com Mar 12 2020 03:59:59         Green Trust Cash,
                 PO BOX 340,   Hays, MT 59527-0340
15153156        EDI: PHINHARRIS Mar 12 2020 07:48:00       Harris & Harris, Ltd.,
                 111 West Jackson Boulevard, Suite 400,     Chicago IL 60604-4135
15153157        EDI: IIC9.COM Mar 12 2020 07:48:00      IC System,     PO Box 64437,    St. Paul, MN 55164-0437
15153161        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Mar 12 2020 04:00:10
                 Indiana Department of Revenue,    100 N. Senate Ave., Room 248,      Indianapolis, IN 46204-2253
14799170       +EDI: IRS.COM Mar 12 2020 07:48:00      Internal Revenue Service,      P O Box 7346,
                 Philadelphia, PA 19101-7346
14431891        EDI: JEFFERSONCAP.COM Mar 12 2020 07:48:00       Jefferson Capital Systems LLC,      Po Box 7999,
                 Saint Cloud Mn 56302-9617
14353380        EDI: JEFFERSONCAP.COM Mar 12 2020 07:48:00       Jefferson Capital Systems, LLC,      16 Mcleland Rd,
                 Saint Cloud, MN 56303-0000
14353382       +E-mail/Text: paymentcenter@kidmedva.com Mar 12 2020 03:59:40         Kidmed Inc,
                 4687 Pouncy Tract Road,    Glen Allen, VA 23059-5802
14353394       +E-mail/Text: mmrgbk@miramedrg.com Mar 12 2020 03:59:34        Mira Med Revenue Group,
                 991 Oak Creek Drive,    Lombard, IL 60148-6408
14353397       +E-mail/Text: netcreditbnc@enova.com Mar 12 2020 03:59:59
                 NC Financial Solutions of Utah/NetCredit,     200 West Jackson Blvd Suite 2400,
                 Chicago, IL 60606-6941
14353399       +E-mail/Text: bankruptcydepartment@tsico.com Mar 12 2020 03:59:59         NCO Financial Systems Inc,
                 7595 Montevideo Road Ste 110,    Jessup, MD 20794-9382
14353402       +E-mail/Text: suewoodsnic@gmail.com Mar 12 2020 03:59:59        NIC Inc.,    PO BOX 30517,
                 Phoenix, AZ 85046-0517
14353400       +E-mail/Text: suewoodsnic@gmail.com Mar 12 2020 03:59:59        Nemo’s Coll,    14631 N Cave Creek,
                 Phoenix, AZ 85022-4159
14353401       +E-mail/Text: patientcollections@nextcare.com Mar 12 2020 03:59:03         NextCare Urgant Care,
                 2550 N Thunderbird Circle,    Mesa, VA 85215-1214
14353417        EDI: PRA.COM Mar 12 2020 07:48:00      Portfolio Recovery,     120 Corporate Blvd Ste 1,
                 Norfolk, VA 23502-0000
14353416        EDI: PRA.COM Mar 12 2020 07:48:00      Portfolio Recovery,     Po Box 41067,
                 Norfolk, VA 23541-0000
14353418        EDI: PRA.COM Mar 12 2020 07:48:00      Portfolio Recovery Associates LLC,      PO BOX 12914,
                 Norfolk, VA 23541
14440151       +EDI: JEFFERSONCAP.COM Mar 12 2020 07:48:00       Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
14353420       +E-mail/Text: ecfbankruptcy@progleasing.com Mar 12 2020 03:59:38         Progressive,
                 10619 South Jordan Gateway Suite 100,     South Jordan, UT 84095-3974
14353426        E-mail/Text: colleen.atkinson@rmscollect.com Mar 12 2020 04:00:03         Receivable Management Inc,
                 7206 Hull Rd,    Ste 211,   Richmond, VA 23235-0000
14353427       +E-mail/Text: colleen.atkinson@rmscollect.com Mar 12 2020 04:00:03         Receivable Management Inc,
                 7206 Hull Street Rd Ste,    North Chesterfield, VA 23235-5826
14353428       +E-mail/Text: colleen.atkinson@rmscollect.com Mar 12 2020 04:00:03
                 Recievables Management Systems,    PO BOX 8630,    Richmond, VA 23226-0630
14353438        EDI: NEXTEL.COM Mar 12 2020 07:48:00       Sprint,    PO BOX 4191,    Carol Stream, IL 60197-0000
14353433       +E-mail/Text: bankruptcies@libertymutual.com Mar 12 2020 03:59:33         Safeco Insurance,
                 PO BOX 6478,   Carol Stream, IL 60197-6478
14353434       +EDI: SWCR.COM Mar 12 2020 07:48:00      Southwest Credit,     4120 International Pkwy Suite 1100,
                 Carrollton, TX 75007-1958
14353437       +E-mail/PDF: HCABKNotifications@resurgent.com Mar 12 2020 04:06:45
                 Spotsylvania Regional Medical Center,     PO BOX 13620,    Richmond, VA 23225-8620
14353436       +E-mail/PDF: HCABKNotifications@resurgent.com Mar 12 2020 04:07:12
                 Spotsylvania Regional Medical Center,     PO BOX 740760,    Cincinnati, OH 45274-0760
14353441       +EDI: TCISOLUTIONS.COM Mar 12 2020 07:48:00       TCI,    5109 S Broadband Lane,
                 Sioux Falls, SD 57108-2208
14353444       +EDI: CBS7AVE Mar 12 2020 07:48:00      The Swiss Colony,     1112 7th Ave,    Monroe, WI 53566-1364
14405032       +EDI: CBS7AVE Mar 12 2020 07:48:00      The Swiss Colony,     c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,    Dallas, TX 75380-0849
14353453       +EDI: VERIZONCOMB.COM Mar 12 2020 07:48:00       Verizon,    500 Technology Dr Ste 30,
                 Weldon Spring, MO 63304-2225
14353452       +EDI: VERIZONCOMB.COM Mar 12 2020 07:48:00       Verizon,
                 Verizon Wireless Bankruptcy Administrati,     500 Tecnolgy Dr Ste 500,
                 Weldon Springs, MO 63304-2225
14435804       +EDI: AIS.COM Mar 12 2020 07:48:00      Verizon,    by American InfoSource LP as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
14353454       +EDI: VERIZONCOMB.COM Mar 12 2020 07:48:00       Verizon Wireless,     1 Verizon Way,
                 Basking Ridge, NJ 07920-1097
      Case 18-32270-KLP                Doc 72 Filed 03/13/20 Entered 03/14/20 00:21:56                               Desc Imaged
                                            Certificate of Notice Page 6 of 6


District/off: 0422-7                  User: ramirez-l                    Page 4 of 4                          Date Rcvd: Mar 11, 2020
                                      Form ID: 318                       Total Noticed: 160


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14353457       +E-mail/Text: ebankruptcy@woodforest.com Mar 12 2020 03:59:44     Woodforest National Bank,
                 PO BOX 7889,   The Woodlands, TX 77387-7889
14353458       +E-mail/Text: bzwerdling@zandolaw.com Mar 12 2020 04:00:05     Zwerdling, Oppleman & Adams,
                 5020 Monument Ave,   Richmond, VA 23230-3635
                                                                                            TOTAL: 64

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Credit Acceptance Corp.
14353338*       ++COLUMBIA GAS,   290 W NATIONWIDE BLVD 5TH FL,    BANKRUPTCY DEPARTMENT,   COLUMBUS OH 43215-4157
                 (address filed with court: Columbia Gas of Virginia,     PO BOX 742529,
                   Cincinnati, OH 45274-0000)
14353391       ##+Mass Mutural Greater Richmond,    4880 Sadler Road Suite 110,   Glen Allen, VA 23060-6151
14353409       ##+Penn Credit Corporation,    916 S 14th Street,   PO BOX 988,   Harrisburg, PA 17108-0988
14353443       ##+The Law OFfices of Robert J. Colclough,,    8550 Balboa Blvd, Suite 232,
                   Northridge, CA 91325-5806
14353448       ##+Trident Asset Management,    53 Perimeter Ctr E Ste 4,   Atlanta, GA 30346-2230
                                                                                               TOTALS: 1, * 1, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Bruce E. Robinson   bruce.robinsontr@gmail.com,
               therese.rogerstra@gmail.com;brobinson@IQ7Technology.com;brobinson@ecf.epiqsystems.com
              James Bradley Winder, Jr.   on behalf of Debtor Sara Delynn Lee jbwinder@ferriswinder.com,
               rwferris@ferriswinder.com;fwecfmail@gmail.com;r50498@notify.bestcase.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Sara A. John   on behalf of Creditor   Credit Acceptance Corp. sara_john@eppspc.com
                                                                                            TOTAL: 4
